                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JUSTIN M. TYSON,                                    )
                                                    )
                          Plaintiff,                )
                                                    )
                     v.                             )     1:19CV506
                                                    )
J.G. WENTWORTH,                                     )
                                                    )
                      Defendant(s).                 )


                                            ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on July 11, 2019, was served on the parties in this

action. (ECF Nos. 2, 3.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that this action is filed and DISMISSED sua sponte

without prejudice to Plaintiff filing a new complaint on the proper § 1983 forms, which

corrects the defects cited in the original complaint.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 16th day of August 2019.

                                            /s/ Loretta C. Biggs
                                            United States District Judge
